480 So.2d 700 (1985)
Mary KUCZKIR, Appellant,
v.
Sera MARTELL, Appellee.
No. 85-1892.
District Court of Appeal of Florida, Fourth District.
December 31, 1985.
William L. Gardner, III, Fort Lauderdale, for appellant.
*701 Karen Coolman Amlong, Fort Lauderdale, for appellee.
PER CURIAM.
This is a libel action. The trial court granted partial summary judgment as to liability in favor of plaintiff and against defendant. Defendant appeals. We reverse and remand.
The alleged libel hinges upon a letter written by defendant which was circulated throughout the condominium complex where the parties lived.
From a review of the record it appears that defendant wrote and published the letter containing a number of statements derogatory as to plaintiff. However, there is a classic dispute as to the truth or falsity of the statements, which dispute can only be resolved by determining the credibility of the parties. Where the issue of credibility is present, summary judgment is inappropriate. Florida East Coast Railway Company v. Metropolitan Dade County, 438 So.2d 978 (Fla. 3d DCA 1983). Moreover, there are valid issues made by the affirmative defenses, which issues stand in the way of determining the case via summary judgment. Glickman v. Potamkin, 454 So.2d 612 (Fla. 3d DCA 1984) rev. den. 461 So.2d 115 (Fla. 1985).
The partial summary judgment as to liability is reversed and the cause remanded for further proceedings.
Reversed and Remanded.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.